[Execution Version]






  
REGISTRATION RIGHTS AGREEMENT
  
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 26,
2019, is entered into by and between Globalstar, Inc., a Delaware corporation
(the “Company”), and Inverness Financing L.L.C., a Colorado limited liability
company, Thermo Funding II LLC, a Colorado limited liability company, [*], [*],
and [*] (each an “Initial Holder” and collectively the “Initial Holders”).
 
R  E  C  I  T  A  L  S
 
WHEREAS, on or about the date hereof, the Company and the Initial Holders
entered into that certain Second Lien Financing Agreement (as it may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with its terms, the “Second Lien Financing Agreement”);


WHEREAS, in connection with the Second Lien Financing Agreement, the Company
issued to each Initial Holder a certain Common Stock Purchase Warrant (such
warrants collectively, the “Warrants”), pursuant to which, among other things,
such Initial Holder is entitled, subject to the terms and conditions set forth
therein, to purchase from the Company shares of common stock of the Company (the
“Company Common Stock”); and
 
WHEREAS, the Company has agreed to provide the Initial Holders with the
registration rights specified in this Agreement with respect to Registrable
Securities (as defined herein), on the terms and subject to the conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE 1 DEFINITIONS
 
1.1 Definitions. The following terms shall have the meanings set forth in this
Section 1.1:
  
“Adverse Effect” has the meaning given such term in Section 2.2.4 herein.
 
“Advice” has the meaning given such term in Section 2.5 herein.
 
“Affiliate” means with respect to a party hereto, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such party. For purposes of this definition, “control”
and, with correlative meanings, the terms “controlled by” and “under common
control with” as used with respect to a Person means (a) the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management or policies of such Person, whether through the ownership of voting
securities, by contract relating to voting rights or corporate governance, or
otherwise, or (b) the ownership, directly or indirectly, of more than 50% of the
voting securities or other ownership interest of a Person.
  





--------------------------------------------------------------------------------




“Agreement” has the meaning given such term in the introductory paragraph of
this Agreement.
     
“Block Sale” means the sale of shares of Company Common Stock to one of several
purchasers in a registered transaction by means of a bought deal, a block trade
or a direct sale.
  
“Business Days” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.
  
“Company” has the meaning given such term in the introductory paragraph of this
Agreement and includes the Company’s successors by merger, acquisition,
reorganization or otherwise.
 
“Company Common Stock” has the meaning given such term in the recitals of this
Agreement.
 
“Company Indemnified Person” has the meaning given such term in Section 2.7.2
herein.
 
“Demand Registration” has the meaning given such term in Section 2.2.1(a)
herein.
 
“Demand Request” has the meaning given such term in Section 2.2.1(a) herein.
 
“Demanding Holders” has the meaning given such term in Section 2.2.1(a) herein.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations promulgated by the SEC
thereunder.
 
“Excluded Registration” means a registration under the Securities Act (i) of
Registrable Securities pursuant to one or more Demand Registrations pursuant to
Section 2 hereof, (ii) of equity securities issuable in connection with the
Company’s stock option or other employee benefit plans registered on Form S-8 or
any similar successor form, (iii) of equity securities registered to effect the
acquisition of, or combination with, another Person on Form S-4 or any similar
successor form, (iv) relating solely to the sale of non-convertible debt
instruments, (v) of securities registered in connection with any dividend
reinvestment plan or (vi) of equity securities pursuant to an equity cure under
the [First Lien Financing Agreement].
 
“FINRA” has the meaning given such term in Section 2.4(xvi) herein.
 
“Holder” means (i) any Initial Holder and (ii) any direct or indirect transferee
of any Initial Holder who shall become a party to this Agreement in accordance
with Section 2.8 and has agreed in writing to be bound by the terms of this
Agreement.
 
“Initial Holders” has the meaning given such term in the introductory paragraph
of this Agreement.
 
“Inspectors” has the meaning given such term in Section 2.4(xii) herein.
 
“Losses” has the meaning given such term in Section 2.7.1 herein.
 
“Marketed Underwritten Offering” has the meaning given such term in Section
2.1.3 herein.
 
“Permitted Transferee” has the meaning given such term in Section 2.8 herein.


2



--------------------------------------------------------------------------------




 
“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.
 
“Records” has the meaning given such term in Section 2.4(xii) herein.
 
“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement under the Securities Act (to the extent such declaration or order is
required in order for such registration statement to become effective).
 
“Registrable Securities” means any (i) the Warrants and (ii) shares of Company
Common Stock issuable or issued upon the exercise of any Warrant; provided,
however, that Registrable Securities shall not include any Warrants or shares of
Company Common Stock (a) when a registration statement with respect to the sale
of such Warrants or shares of Company Common Stock has become effective under
the Securities Act and such Warrants or shares of Company Common Stock have been
disposed of in accordance with such registration statement; (b) that have been
sold to the public pursuant to Rule 144; (c) that have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent public
distribution of them shall not require registration or qualification of them
under the Securities Act or any similar state law then in force; (d) as to which
the Company has delivered an opinion of counsel reasonably satisfactory to the
transfer agent for the Warrants or Company Common Stock to the effect that such
Registrable Securities are able to be sold by the Holders without restriction as
to volume or manner of sale pursuant to Rule 144; (e) that are otherwise sold or
transferred by a Holder in a transaction where its rights under this Agreement
are not assigned; or (f) that have ceased to be outstanding.
 
“Requesting Holders” shall mean any Holder(s) requesting to have its (their)
Registrable Securities included in any Demand Registration or Shelf
Registration.
 
“Required Filing Date” has the meaning given such term in Section 2.2.1(b)
herein.


“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.
 
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations promulgated by the SEC
thereunder.
 
“Seller Affiliates” has the meaning given such term in Section 2.7.1 herein.
 
“Shelf Registration Statement” has the meaning given such term in Section 2.1.1
herein.
 
“Shelf Takedown” has the meaning given such term in Section 2.2.2(b) herein.
  
“Suspension Notice” has the meaning given such term in Section 2.5 herein.


3



--------------------------------------------------------------------------------




 
“Underwritten Offering” shall mean an offering registered under the Securities
Act in which securities of the Company are sold to one or more underwriters on a
firm-commitment basis for reoffering to the public.
 
“Warrants” has the meaning given such term in the recitals of this Agreement.


ARTICLE 2 REGISTRATION RIGHTS


2.1 Shelf Registration.
 
2.1.1 Registration Requirement. The Company shall use commercially reasonable
efforts to prepare and file a resale registration statement under the Securities
Act (it being agreed that such registration statement shall be a registration
statement filed for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 (or any successor rule), including any post-effective
amendment thereto, (the registration statement filed pursuant to this Section
2.1.1 being referred to as a “Shelf Registration Statement”)) for the resale of
all or part of its or their Registrable Securities within 30 days after the date
hereof. A Shelf Registration Statement filed pursuant to this Section 2.1.1
shall be on such appropriate registration form of the SEC as shall be selected
by the Company; provided that, if the Company is then eligible, it shall file
such registration statement on Form S-3. A Shelf Registration Statement when
declared effective (including the documents incorporated therein by reference)
will comply as to form in all material respects with all applicable requirements
of the Securities Act and the Exchange Act and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading (and,
in the case of any prospectus contained in such registration statement, in the
light of the circumstances under which a statement is made).
 
2.1.2 Effectiveness of the Registration Statement. The Company shall use
commercially reasonable efforts to cause the Shelf Registration Statement to be
declared effective by the SEC staff as soon as practicable after it has been
filed with the Commission. Thereafter, the Company shall use commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, including by filing any necessary post-effective amendments to such
Shelf Registration Statement or a new Shelf Registration Statement, until the
earlier of (x) the date on which all Registrable Securities have been sold
pursuant to such Shelf Registration Statement or another Shelf Registration
Statement filed under the Securities Act (but in no event prior to the
applicable period referred to in Section 4(a)(3) of the Securities Act and Rule
174 thereunder) and (y) such time as the Registrable Securities are no longer
outstanding or otherwise no longer constitute Registrable Securities. A Holder
shall provide the information required by, and comply with the obligations
under, Section 2.5 following the receipt of a Suspension Notice. Further, each
Holder agrees to accurately complete and execute all questionnaires and other
documents reasonably required by the Company in order to prepare and file any
Shelf Registration Statement.
 
2.1.3 Shelf Takedowns.
 
(a) Any Holder or Holders of Registrable Securities shall be entitled, at any
time and from time to time when a Shelf Registration Statement is effective, to
sell such Registrable Securities held by such Holder or Holders as are then
registered pursuant to a Shelf Registration Statement (each, a “Shelf
Takedown”). The number of Shelf Takedowns that such Holder or Holders may effect
pursuant to this Section 2.1.3 shall not be limited, provided, that the number
of offerings where the plan of distribution


4



--------------------------------------------------------------------------------




contemplates a customary “road show” (including an “electronic road show”) or
other substantial marketing effort of by the Company and the underwriters ( any
such Underwritten Offering, a “Marketed Underwritten Offering”) that may be
effected hereunder shall be limited to a total of two (less any Demand Requests
pursuant to Section 2.2.1), and such other restriction as may be set forth in
Section 2.1.3(b) are complied with. Any such Shelf Takedown may be made in the
United States by and pursuant to any method or combination of methods legally
available to any Holder or Holders of Registrable Securities (including, but not
limited to, an Underwritten Offering, a direct sale to purchasers, a sale to or
through brokers, dealers or agents, a sale over the internet, Block Sales,
derivative transactions with third parties, sales in connection with short sales
and other hedging transactions). The Company shall comply with the applicable
provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Shelf Registration Statement in accordance
with the intended methods of disposition by the Holder or Holders of Registrable
Securities.
 
(b) Upon receipt of prior written notice of the majority of Holders of the then
outstanding Registrable Securities that they intend to effect a Shelf Takedown,
the Company shall use commercially reasonable efforts to cooperate in such Shelf
Takedown, whether or not such Shelf Takedown constitutes an Underwritten
Offering, by amending or supplementing the prospectus related to such Shelf
Registration Statement as may be reasonably requested by such Holder or Holders
for so long as such Holder or Holders holds Registrable Securities; provided,
that the Company shall not be obligated to cooperate in an Underwritten Offering
to be effected by means of a Block Sale if notice of such Underwritten Offering
has not been delivered to the Company at least five Business Days prior to the
intended launch of such Block Sale.
 
2.1.4 Selection of Underwriters. At the request of the Holders of 25% of the
outstanding Registrable Securities, the offering of Registrable Securities
pursuant to a Shelf Takedown, shall be in the form of a “firm commitment”
Underwritten Offering. In the case of an Underwritten Offering, a majority of
such Holders shall select the investment banking firm or firms to manage the
Underwritten Offering; provided, that such selection shall be subject to the
prior consent of the Company, which consent shall not be unreasonably withheld;
provided further, that no such “firm commitment” Underwritten Offering shall be
required unless the Holders requesting it expect in good faith that it will
generate gross proceeds of at least $50 million. No Holder may participate in
any such Underwritten Offering unless such Holder (x) agrees to sell such
Holder’s Registrable Securities on the basis provided in any underwriting
arrangements described above and (y) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements; provided,
however, that any such Holder’s representations and warranties in connection
with any such registration shall be substantially consistent in substance and
scope with those that are customarily made by selling securityholders to
underwriters and issuers in underwritten offerings; provided, further, however,
that the obligation of such Holder to indemnify pursuant to any such
underwriting arrangements shall be several, not joint and several, among such
Holders selling Registrable Securities, and the liability of each such Holder
will be in proportion thereto; provided, further, that such liability will be
limited to the net amount received by such Holder from the sale of such Holder’s
Registrable Securities pursuant to such Underwritten Offering.
   
2.1.5 Deferral of Filing. If the filing, initial effectiveness or continued use
of a registration statement, including a Shelf Registration Statement, filed
hereunder would require the Company to make a public disclosure of material
non-public information, which disclosure in the good-faith judgment of the
Company based on the advice of counsel (i) would be required to be made in any
registration statement so


5



--------------------------------------------------------------------------------




that such registration statement would not be materially misleading, (ii) would
not be required to be made at such time but for the filing, effectiveness or
continued use of such registration statement or (iii) would reasonably be
expected to adversely affect in any material respect the Company or its business
or the Company’s ability to effect a bona fide material proposed acquisition,
disposition, financing, reorganization, recapitalization or similar transaction,
then the Company may, upon giving prompt written notice of such action to the
Holders, delay the filing or initial effectiveness of, or suspend use of, such
registration statement; provided that the Company shall not be permitted to do
so (x) more than once in any six-month period or (y) for any single period of
time in excess of 45 days, or for periods exceeding, in the aggregate, 90 days
during any 12-month period. In the event that the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, promptly upon
receipt of the notice referred to above, the use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. In order to defer the filing of a registration statement pursuant to
this Section 2.1.6, the Company shall promptly (but in any event within 10
days), upon determining to seek such deferral, deliver to each Requesting Holder
a certificate signed by an executive officer of the Company stating that the
Company is deferring such filing pursuant to this Section 2.1.6 and a statement
of the reason for such deferral and an approximation of the anticipated delay.
  
2.2 Demand Registration.
 
2.2.1 Request for Registration.
 
(a) If the Company is unable to file, cause to become effective or maintain the
effectiveness of a Shelf Registration Statement as required under Section 2.1,
the Holder shall have the right to require the Company to, pursuant to the terms
of this Agreement, register under and in accordance with the provisions of the
Securities Act all or part of its or their Registrable Securities (a “Demand
Registration”), by delivering to the Company written notice stating that such
right is being exercised, naming, if applicable, the Holders whose Registrable
Securities are to be included in such registration (collectively, the “Demanding
Holders”), specifying the number of each such Demanding Holder’s Registrable
Securities to be included in such registration and, subject to Section 2.2.3
hereof, describing the intended method of distribution thereof (a “Demand
Request”).
  
(b) Subject to this Section 2.2.1 and Section 2.2.5, the Company shall file a
registration statement in respect of a Demand Registration as soon as reasonably
practicable and, in any event, within 30 days after receiving a Demand Request
(the “Required Filing Date”) and shall use commercially reasonable efforts to
cause the same to be declared effective by the SEC as promptly as reasonably
practicable after such filing; provided, however, that the Company shall not be
obligated to effect:
 
(i) a Demand Registration pursuant to Section 2.2.1(a) within 90 days after the
effective date of a previous Demand Registration in which the sale of
Registrable Securities was consummated;
 
(ii) any Demand Registration if a Shelf Registration Statement is then
effective, and such Shelf Registration Statement may be utilized by the Holder
or Holders of Registrable Securities for the resale of Registrable Securities,
including through an Underwritten Offering, without a requirement under the
SEC’s rules and regulations for a post-effective amendment thereto;


6



--------------------------------------------------------------------------------






(iii) any Demand Registration that would require the Company to make a public
disclosure of material non-public information, which disclosure in the
good-faith judgment of the Company based on the advice of counsel (x) would be
required to be made in any registration statement so that such registration
statement would not be materially misleading, (y) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
registration statement or (z) would reasonably be expected to adversely affect
in any material respect the Company or its business or the Company’s ability to
effect a bona fide material proposed acquisition, disposition, financing,
reorganization, recapitalization or similar transaction; and


(iv) any Demand Registration in which the Demand Request provides for less than
ten percent (10%) of the aggregate number of originally issued Registrable
Securities.
 
Notwithstanding the foregoing, the Company shall not be obligated to effect, in
total, more than four Demand Registrations (less the number of any Shelf
Takedowns constituting an Underwritten Offering), which may consist of (a) no
more than two Demand Registrations where the plan of distribution contemplates a
Marketed Underwritten Offering, less the number of any Shelf Takedowns
constituting a Marketed Underwritten Offering and (b) no more than one Demand
Registration (less the number of any Shelf Takedowns constituting an
Underwritten Offering) during any 12-month period.
 
(c) Each Holder requesting a Demand Registration agrees to complete accurately
and execute all questionnaires and other documents reasonably required by the
Company in order to prepare and file any Shelf Registration Statement.
 
2.2.2 Selection of Underwriters. At the request of a majority of the Requesting
Holders, the offering of Registrable Securities pursuant to a Demand
Registration, shall be in the form of a “firm commitment” Underwritten Offering.
In the case of an Underwritten Offering, a majority of the Requesting Holders
shall select the investment banking firm or firms to manage the Underwritten
Offering; provided, that such selection shall be subject to the prior consent of
the Company, which consent shall not be unreasonably withheld. No Holder may
participate in any such Underwritten Offering unless such Holder (x) agrees to
sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements described above and (y) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements; provided, however, that any such Holder’s representations and
warranties in connection with any such registration shall be substantially
consistent in substance and scope with those that are customarily made by
selling securityholders to underwriters and issuers in underwritten offerings;
provided, further, however, that the obligation of such Holder to indemnify
pursuant to any such underwriting arrangements shall be several, not joint and
several, among such Holders selling Registrable Securities, and the liability of
each such Holder will be in proportion thereto; provided, further, that such
liability will be limited to the net amount received by such Holder from the
sale of such Holder’s Registrable Securities pursuant to such Underwritten
Offering.
 
2.2.3 Rights of Nonrequesting Holders. Upon receipt of any Demand Request, the
Company shall promptly (but in any event within 10 days) give written notice of
such proposed Demand Registration to all other Holders (if any), who shall have
the right, exercisable by written notice to the Company within


7



--------------------------------------------------------------------------------




15 days of their receipt of the Company’s notice, to elect to include in such
Demand Registration such portion of their Registrable Securities as they may
request. All Holders requesting to have their Registrable Securities included in
a Demand Registration in accordance with the preceding sentence shall be deemed
to be “Requesting Holders” for purposes of this Section 2.2.
 
2.2.4 Priority on Demand Registrations. No securities to be sold for the account
of any Person (including the Company) other than any Requesting Holder shall be
included in a Demand Registration unless the managing underwriter or
underwriters shall advise such Requesting Holder (or, in the case of a Demand
Registration that is not an Underwritten Offering, such Requesting Holder
determines in good faith after considering the relevant facts and circumstances
at the relevant time) that the inclusion of such securities, in the reasonable
opinion of the managing underwriter or underwriters, will not adversely affect
the price or success of the offering (an “Adverse Effect”). Furthermore, if the
managing underwriter or underwriters shall advise the Requesting Holder (or such
Requesting Holder determines, as applicable, in good faith after considering the
relevant facts and circumstances at the relevant time) that, even after
exclusion of all securities of other Persons pursuant to the immediately
preceding sentence, the amount of securities proposed to be included in such
Demand Registration by the Requesting Holders and the Demanding Holders is
sufficiently large to cause an Adverse Effect, the number of securities to be
included in such Demand Registration shall equal the number of shares which the
Requesting Holder is so advised can be sold in such offering without an Adverse
Effect, allocated as follows: (i) first, the securities requested to be included
in such offering by the Demanding Holders and (ii) second, the Registrable
Securities requested to be included in such offering by the Requesting Holders
(and such shares shall be allocated pro rata among the Requesting Holders on the
basis of the number of Registrable Securities requested to be included in such
registration by each such Requesting Holder).
 
2.2.5 Deferral of Filing. With respect to any Demand Registration, the
obligation of the Company to file, accelerate the initial effectiveness or
continue the effectiveness of a registration statement shall be limited to the
extent set forth in Section 2.1.5. If the Company so postpones the filing of a
prospectus or the effectiveness of a registration statement with respect to a
Demand Registration for the reasons set forth in Section 2.1.5, the Holders
shall be entitled to withdraw such request and, if such request is withdrawn,
such registration request shall not count for the purposes of the limitations
set forth in Section 2.2. The Company shall promptly give the Holders requesting
registration thereof pursuant to this Section 2 written notice of any
postponement made in accordance with the preceding sentence. A deferral of the
filing of a registration statement pursuant to this Section 2.2.5 shall be
lifted, and the requested registration statement shall be filed forthwith. In
order to defer the filing of a registration statement pursuant to this Section
2.2.5, the Company shall promptly (but in any event within 10 days), upon
determining to seek such deferral, deliver to each Requesting Holder a
certificate signed by an executive officer of the Company stating that the
Company is deferring such filing pursuant to this Section 2.2.5 and a statement
of the reason for such deferral and an approximation of the anticipated delay.
Within 20 days after receiving such certificate, the holders of a majority of
the Registrable Securities held by the Requesting Holders and for which
registration was previously requested may withdraw such Demand Request by giving
notice to the Company; if withdrawn, the Demand Request shall be deemed not to
have been made for all purposes of this Agreement.
  
2.3 Holdback Agreements.
 
(a) In the case of any Underwritten Offering by any Holder hereunder, the
Company shall not effect any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven days prior to and during the 90-day period


8



--------------------------------------------------------------------------------




beginning on the effective date of any registration statement filed in
connection with such Underwritten Offering or, in the case of an Underwritten
Offering pursuant to a Shelf Takedown, the filing of any prospectus relating to
the offer and sale of Registrable Securities (or, in either case, such shorter
period that any lock-up period with respect to such Underwritten Offering is in
effect), except (i) pursuant to any Excluded Registration, (ii) pursuant to any
registrations filed in connection with an exchange offer or any employee benefit
or dividend reinvestment plan or (iii) unless the underwriters managing any such
Underwritten Offering otherwise agree. The underwriters in connection with such
Underwritten Offering are intended third-party beneficiaries of this Section
2.3(a) and shall have the right and power to enforce the provisions hereof as
though they were a party thereto.
 
(b) Each Holder agrees, in the event of an Underwritten Offering by the Company
(whether for the account of the Company or otherwise), not to offer, sell,
contract to sell or otherwise dispose of any Registrable Securities, or any
securities convertible into or exchangeable or exercisable for such securities,
including any sale pursuant to Rule 144 (except as part of such Underwritten
Offering), during the seven days prior to, and during the 90-day period
beginning on, the effective date of the registration statement for such
Underwritten Offering (or, in the case of an offering pursuant to an effective
shelf registration statement pursuant to Rule 415, the pricing date for such
Underwritten Offering) (or, in either case, such shorter period that any lock-up
period with respect to such Underwritten Offering is in effect). The
underwriters in connection with such Underwritten Offering are intended
third-party beneficiaries of this Section 2.3(b) and shall have the right and
power to enforce the provisions hereof as though they were a party thereto.


(c) Notwithstanding the foregoing, nothing in this Section 2.3 shall prohibit:
(i) any exercise of Warrants and acquisition of underlying Company Common Stock
in connection therewith by a Holder or (ii) transfers of Warrants or Company
Common Stock to an Affiliate.


(d) Notwithstanding the foregoing, no Holder shall be required to execute a
lock-up agreement or otherwise be restricted in making sales pursuant to this
Section 2.3 unless each director, officer and other beneficial owner of at least
the same amount of common equity of the Company as such Holder (each, an
“Additional Locked-Up Party”) is also similarly restricted. No Holder shall be
required to be subject to less favorable restrictions than those applicable to
each other Additional Locked-Up Party.
 
2.4 Registration Procedures. If and whenever any Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, the Company
will use its reasonable best efforts to effect the registration and the sale of
such Registrable Securities in accordance with the intended method of
disposition thereof as promptly as is reasonably practicable, and pursuant
thereto the Company will as expeditiously as possible:
 
(i) prepare and file with the SEC, pursuant to Section 2.2.1(b) with respect to
any Demand Registration, a registration statement on any appropriate form under
the Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective; provided, that as far in advance as practicable before filing such
registration statement or any amendment thereto, the Company will furnish to the
selling Holders copies of reasonably complete drafts of all such documents
prepared to be filed (including exhibits), and any such Holder shall have the
opportunity to review and reasonably object, as promptly as is reasonably
practicable, to any information contained therein and the Company will make
corrections reasonably requested by such


9



--------------------------------------------------------------------------------




Holder with respect to such information prior to filing any such registration
statement or amendment; provided, that the Company shall not have any obligation
to modify any information if the Company reasonably believes in good faith that
so doing would cause (x) the registration statement to contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading or (y)
the prospectus to contain an untrue statement of a material fact or to omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading;
 
(ii) except in the case of a Shelf Registration Statement, prepare and file with
the SEC such amendments, post-effective amendments, and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days (or such lesser period as is necessary for the underwriters in an
underwritten offering to sell unsold allotments) and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;
 
(iii) in the case of a Shelf Registration Statement, prepare and file with the
SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
subject thereto for a period ending on the earlier of (x) 36 months after the
effective date of such registration statement, (y) the date when all restrictive
legends on the Registrable Securities have been removed and such Registrable
Securities are able to be sold by the Holders without restriction as to volume
or manner of sale pursuant to Rule 144 or (z) the date on which all the
Registrable Securities held by any Holder cease to be Registrable Securities;
 
(iv) furnish to each seller of Registrable Securities and the underwriters of
any Underwritten Offering, such number of copies of such registration statement,
each amendment and supplement thereto, the prospectus included in such
registration statement (including each preliminary prospectus), any prospectus
supplement, any documents incorporated by reference therein and such other
documents as such seller or underwriters may reasonably request for purposes of
permitting such seller’s or underwriters’ review in order to facilitate the
disposition of the Registrable Securities owned by such seller or the sale of
such securities by such underwriters (it being understood that, subject to
Section 2.6 and the requirements of the Securities Act and applicable state
securities laws, the Company consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with any Underwritten Offering covered by the registration statement
of which such prospectus, amendment or supplement is a part);
 
(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions in
the United States as the managing underwriter reasonably requests (or, in the
event the registration statement does not relate to an Underwritten Offering, as
the Holders of a majority of such Registrable Securities may reasonably
request); use its reasonable best efforts to keep each


10



--------------------------------------------------------------------------------




such registration or qualification (or exemption therefrom) effective during the
period in which such registration statement is required to be kept effective and
to take any other action that may be reasonably necessary or advisable to enable
each seller to consummate the disposition of the Registrable Securities owned by
such seller in such jurisdictions (provided, however, that the Company will not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph, (B)
subject itself to taxation in any jurisdiction wherein it is not so subject or
(C) take any action that would subject it to general service of process in any
jurisdiction where it is not then so subject);
 
(vi) promptly notify each seller and each underwriter of any Underwritten
Offering and (if requested by any such Person) confirm such notice in writing
(A) when a prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to a registration statement or any
post-effective amendment, when the same has become effective, (B) of the
issuance by any state securities or other regulatory authority of any order
suspending the qualification or exemption from qualification of any of the
Registrable Securities under state securities or “blue sky” laws or the
initiation of any proceedings for that purpose, and (C) of the happening of any
event which makes any material statement made in a registration statement or
related prospectus untrue or which requires the making of any material changes
in such registration statement, prospectus or documents so that they will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and, as promptly as practicable thereafter, prepare and file
with the SEC and furnish a supplement or amendment to such prospectus so that,
as thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;
 
(vii) permit any selling Holder, which in such Holder’s judgment, based on the
advice of counsel, might reasonably be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
registration or comparable statement, to the extent necessary, and to require
the insertion therein of material, furnished to the Company in writing, which in
the reasonable judgment of such Holder and its counsel should be included;
provided, that the Company shall not have any obligation to include such
information if the Company reasonably believes in good faith that so doing would
cause (i) the registration statement to contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or (ii) the
prospectus to contain an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading;
 
(viii) in the case of any Underwritten Offering, make reasonably available
members of management of the Company, as selected by the Holders of a majority
of the Registrable Securities included in such registration, for assistance in
the selling effort relating to the Registrable Securities covered by such
registration, including, but not limited to, the participation of such members
of the Company’s management in road show presentations as the underwriters
reasonably request; provided, that the underwriter shall take into account


11



--------------------------------------------------------------------------------




the reasonable business requirements of the Company in determining the
scheduling and duration of any road show;
 
(ix) otherwise use its reasonable best efforts to comply with the Securities
Act, the Exchange Act and all other applicable rules and regulations of the SEC,
and make generally available to the Company’s securityholders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act no
later than 45 days after the end of the 12-month period beginning with the first
day of the Company’s first fiscal quarter commencing after the effective date of
a registration statement, which earnings statement shall cover said 12-month
period, and which requirement will be deemed to be satisfied if the Company
timely files complete and accurate information on Forms 10-Q, 10-K and 8-K under
the Exchange Act and otherwise complies with Rule 158 under the Securities Act;
 
(x) if requested by the managing underwriter of any Underwritten Offering or any
seller, promptly incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriter or such seller reasonably
requests to be included therein, including, without limitation, with respect to
the Registrable Securities being sold by such seller, the purchase price being
paid therefor by the underwriters and with respect to any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering,
and promptly make all required filings of such prospectus supplement or
post-effective amendment;
 
(xi) cooperate with the seller and the managing underwriter of any Underwritten
Offering to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law) representing securities sold under any registration statement, and enable
such securities to be in such denominations and registered in such names as the
managing underwriter or such sellers may request as promptly as reasonably
practicable prior to any sale of Registrable Securities and keep available and
make available to the Company’s transfer agent prior to the effectiveness of
such registration statement a supply of such certificates;
  
(xii) in the case of an Underwritten Offering, upon reasonable notice and during
normal business hours, make reasonably available for inspection by any seller,
any underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such seller or underwriter (collectively, the “Inspectors”),
relevant financial and other records, pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply information
reasonably requested by any such Inspector in connection with such registration
statement; provided, however, that, unless the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in the registration
statement or the release of such Records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, the Company shall not be
required to provide any information under this subparagraph (xii) if (A) the
Company believes, after consultation with counsel for the Company, that either
(1) the requested Records constitute confidential commercial and/or supervisory
information within the meaning of 5 U.S.C. § 552(b)(4) and (8), respectively, or
(2) to do so would cause


12



--------------------------------------------------------------------------------




the Company to forfeit an attorney-client privilege that was applicable to such
information, or (B) if the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise; provided, further, however,
that any Records and other information provided under this Section 2.5(xii) that
is not generally publicly available shall be subject to such confidential
treatment as is customary for underwriters’ due diligence reviews;
 
(xiii) in the case of any Underwritten Offering, use commercially reasonable
efforts to furnish to each seller and the underwriter a signed counterpart of
(A) an opinion or opinions of counsel to the Company (and/or internal counsel if
acceptable to the managing underwriters and the sellers), and (B) a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the type customarily covered
by opinions or comfort letters, as the case may be, as the seller or managing
underwriter reasonably requests;
 
(xiv) use its reasonable best efforts to cause the Registrable Securities
covered by any registration statement to be listed on the primary national
securities exchange, if any, on which similar securities issued by the Company
are then listed;
 
(xv) provide a transfer agent and registrar for all Registrable Securities
registered hereunder;
 
(xvi) reasonably cooperate with each seller and each underwriter of any
Underwritten Offering participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the Financial Industry Regulatory Authority, Inc. (“FINRA”);
 
(xvii) during the period when the prospectus is required to be delivered under
the Securities Act, promptly file all documents required to be filed with the
SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act;


(xviii) notify each seller of Registrable Securities promptly of any request by
the SEC for the amending or supplementing of any registration statement or
prospectus relating to such seller’s Registrable Securities;
 
(xix) enter into such agreements (including underwriting agreements) as are
customary in connection with an Underwritten Offering; and
 
(xx) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of a registration statement relating to the
such seller’s Registrable Securities or the initiation or threatening of any
proceeding for such purpose and promptly use its reasonable best efforts to
prevent the issuance of any stop order or to obtain its withdrawal as soon as
practicable if such stop order should be issued.
 


13



--------------------------------------------------------------------------------




The Company may, from time to time, require any Holder of Registrable Securities
as to which any registration is being effected to furnish to the Company in
writing such information as the Company reasonably determines, based on the
advice of counsel, is required or advised to be included in connection with such
registration regarding such Holder and the distribution of such Registrable
Securities, and the Company may exclude from such registration the Registrable
Securities of such Holder if such Holder fails to furnish such information
within 15 days of receiving such request.
  
2.5 Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from the Company of the happening of any event of the kind described in Section
2.4(vi)(C), such Holder will forthwith discontinue disposition of Registrable
Securities until such Holder’s receipt of the copies of the supplemented or
amended prospectus, or until it is advised in writing (the “Advice”) by the
Company that the use of the prospectus may be resumed, and has received copies
of any additional or supplemental filings which are incorporated by reference in
the prospectus, and, if so directed by the Company, such Holder will deliver to
the Company all copies, other than permanent file copies then in such Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of registration statements
set forth in Section 2.4(ii) and Section 2.4(iii) hereof shall be extended by
the number of days during the period from and including the date of the giving
of the Suspension Notice to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus or the Advice. The
Company shall use its reasonable best efforts and take such actions as are
reasonably necessary to render the Advice as promptly as reasonably practicable.
In any event, the Company shall not be entitled to deliver more than two
Suspension Notices in any one year.
  
2.6 Registration Expenses. The Company shall be responsible for all reasonable
and documented, out-of-pocket fees and expenses incident to any Demand
Registration including, without limitation, the Company’s performance of or
compliance with this Article 2, all registration and filing fees, all fees and
expenses associated with filings required to be made with FINRA (including, if
applicable, the reasonable fees and expenses of any “qualified independent
underwriter” as such term is defined in FINRA Rule 5121, and of its counsel), as
may be required by the rules and regulations of FINRA, fees and expenses of
compliance with securities or “blue sky” laws (including reasonable fees and
disbursements of counsel in connection with “blue sky” qualifications of the
Registrable Securities), rating agency fees, printing expenses (including
expenses of printing certificates for the Registrable Securities and of printing
prospectuses if the printing of prospectuses is requested by any Holder of
Registrable Securities), messenger and delivery expenses, the fees and expenses
incurred in connection with any listing or quotation of the Registrable
Securities, and the fees and expenses of counsel for the Company and its
independent certified public accountants (including the expenses of any special
audit or “comfort letters” required by or incident to such performance). The
Holders shall be responsible for (i) any underwriting discounts, commissions, or
fees attributable to the sale of the Registrable Securities, on a pro rata basis
on the basis of the number of shares so sold whether or not any registration
statement becomes effective, and (ii) any applicable transfer taxes. The Company
shall be responsible for the fees and expenses of one firm of attorneys retained
by all of the Holders in the aggregate in connection with the sale of
Registrable Securities in a Demand Registration or an Underwritten Offering.
Notwithstanding the foregoing, the Company shall not be responsible for the fees
and expenses of any additional counsel, or any of the accountants, agents or
experts retained by the Holders in connection with the sale of Registrable
Securities in a Demand Registration. The Company will also be responsible for
its internal expenses in any Demand Registration (including, without limitation,
all


14



--------------------------------------------------------------------------------




salaries and expenses of its officers and employees performing legal or
accounting duties, the expense of any annual audit and the expense of any
liability insurance).
   
2.7 Indemnification.
 
2.7.1 The Company agrees to indemnify and reimburse, to the fullest extent
permitted by law, each seller of Registrable Securities, and each of its
employees, advisors, agents, representatives, partners, officers, and directors
and each Person who controls such seller (within the meaning of the Securities
Act) and any agent or investment advisor thereof (collectively, the “Seller
Affiliates”) (A) against any and all losses, claims, damages, liabilities, and
expenses, joint or several (including, without limitation, reasonable attorneys’
fees and disbursements except as limited by Section 2.7.3) (collectively,
“Losses”) based upon, arising out of, related to or resulting from any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (B) against any and all Losses, as incurred, to the extent of the
aggregate amount reasonably paid in settlement of any litigation or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or of any claim whatsoever based upon, arising out of, related to or
resulting from any such untrue statement or omission or alleged untrue statement
or omission made by the Company in any registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto; provided,
that such settlement is effected with the consent of the Company (such consent
not to be unreasonably withheld); and (C) against any Losses as may be
reasonably incurred in investigating, preparing, or defending against any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or any claim whatsoever based upon, arising out of,
related to or resulting from any such untrue statement or omission or alleged
untrue statement or omission, or such violation of the Securities Act, the
Exchange Act or any other similar federal or state securities laws or any rule
or regulation promulgated thereunder, to the extent that any such expense or
cost is not paid under subparagraph (A) or (B) above; provided, that the Company
will have no obligation to provide any indemnification or reimbursement
hereunder to the extent that any such Losses (or actions or proceedings in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, prospectus, or any preliminary prospectus or any amendment thereof or
supplement thereto, in reliance upon and in substantial conformity with
information furnished in writing to the Company by such seller or any of its
Seller Affiliates (or on such seller’s or Seller Affiliate’s behalf) for use
therein.
 
2.7.2 In connection with any registration statement in which a seller of
Registrable Securities is participating, each such seller will furnish to the
Company in writing such information and certificates as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify and reimburse, to the fullest extent permitted by law, the Company and
each of its employees, advisors, agents, representatives, partners, officers and
directors and each Person who controls the Company (within the meaning of the
Securities Act or the Exchange Act) and any agent or investment advisor
(“Company Indemnified Persons”) thereof against any and all Losses resulting
from any untrue statement or alleged untrue statement of a material fact
contained in the registration statement, prospectus, or any preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
contained in any information or certificate so furnished in writing to the
Company by such seller or any Seller Affiliates (or on such seller’s


15



--------------------------------------------------------------------------------




or Seller Affiliate’s behalf) specifically for inclusion in the registration
statement, prospectus, or any preliminary prospectus or any amendment thereof or
supplement thereto and the Holders agree to reimburse the Company Indemnified
Persons for any legal or other expenses reasonably incurred by it in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, that the obligation to indemnify will be several, not joint
and several, among such sellers of Registrable Securities, and the liability of
each such seller of Registrable Securities will be in proportion and limited to
the net amount received by such seller from the sale of Registrable Securities
pursuant to such registration statement; provided, however, that such seller of
Registrable Securities shall not be liable in any such case to the extent that
prior to the filing of any such registration statement or prospectus or
amendment thereof or supplement thereto, such seller has furnished in writing to
the Company information expressly for use in such registration statement or
prospectus or any amendment thereof or supplement thereto which corrected or
made not misleading information previously furnished to the Company.
  
2.8.3 Any Person entitled to indemnification hereunder will (A) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided, that the failure to give such notice shall not
limit the rights of such Person) and (B) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the reasonable and
documented fees and expenses of such counsel shall be at the expense of such
person unless (X) the indemnifying party has agreed to pay such fees or expenses
or (Y) the indemnifying party shall have failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such person. If such defense
is not assumed by the indemnifying party as permitted hereunder, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). If such defense is assumed by
the indemnifying party pursuant to the provisions hereof, such indemnifying
party shall not settle or otherwise compromise the applicable claim unless (1)
such settlement or compromise contains a full and unconditional release of the
indemnified party or (2) the indemnified party otherwise consents in writing. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party, a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels.
 
2.7.4 Each party hereto agrees that, if for any reason the indemnification
provisions contemplated by Section 2.7.1 or Section 2.7.2 are unavailable to or
insufficient to hold harmless an indemnified party in respect of any Losses (or
actions in respect thereof) referred to therein, then each indemnifying party
shall contribute to the amount paid or payable by such indemnified party as a
result of such Losses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and the
indemnified party in connection with the actions which resulted in the losses,
claims, damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such


16



--------------------------------------------------------------------------------




statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.7.4 were determined by pro
rata allocation (even if the Holders or any underwriters or all of them were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in this
Section 2.7.4. The amount paid or payable by an indemnified party as a result of
Losses (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or, except as provided in
Section 2.7.3, defending any such action or claim. Notwithstanding the
provisions of this Section 2.7.4, no Holder shall be required to contribute an
amount greater than the dollar amount by which the net proceeds received by such
Holder with respect to the sale of any Registrable Securities exceeds the amount
of damages which such Holder has otherwise been required to pay by reason of any
and all untrue or alleged untrue statements of material fact or omissions or
alleged omissions of material fact made in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto related to such sale of Registrable Securities. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations in this
Section 2.7.4 to contribute shall be several in proportion to the amount of
Registrable Securities registered by it and not joint.
 
If indemnification is available under this Section 2.7, the indemnifying parties
shall indemnify each indemnified party to the full extent provided in Section
2.7.1 and Section 2.7.2 without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 2.7.4 subject, in the case of any Holder, to the
limited dollar amounts set forth in Section 2.7.2.
 
2.7.5 The indemnification and contribution provided for under this Agreement
will remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
Person of such indemnified party and will survive the transfer of securities.
 
2.8 Transfer of Registration Rights. The rights of each Holder under this
Agreement may be assigned or transferred to (i) any Affiliate of the Holder or
(ii) third-party transferees of the Registrable Securities or Warrants that are
not Affiliates of one another and that each acquire, or agree to acquire, an
amount of Registrable Securities (or Warrants exercisable therefor), and, in the
case of both (i) and (ii), such Affiliate of the Holder or transferee enters
into an Assignment Agreement, substantially in the form of Exhibit A hereto
(collectively, a “Permitted Transferee”).


ARTICLE 3 
 
3.1 Rule 144. The Company will file the reports required to be filed by it under
the Exchange Act and the rules and regulations adopted by the SEC thereunder
(or, if the Company is not required to file such reports, will, upon the request
of the Holders, make publicly available other information so long as necessary
to permit sales of Registrable Securities pursuant to Rule 144) and will take
such further action as the Holders may reasonably request, all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemption provided by Rule 144 or any similar rule or regulation hereafter
adopted by the SEC. Upon the reasonable request of any Holder, the Company will
deliver to such parties a written statement as to whether it has complied with
such requirements. If any Initial Holder seeks to sell Company Common Stock
under Rule


17



--------------------------------------------------------------------------------




144, any legal opinion reasonably required by the transfer agent to effect such
sale shall be provided by, or at the expense of, the Company.
 
3.2 Preservation of Rights. The Company will not (i) grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder or (ii) enter into any agreement, take any action or
permit any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Holders.
 
ARTICLE 4 TERMINATION
 
4.1 Termination. This Agreement shall terminate and be of no further force and
effect at the earliest to occur of (i) its termination by the written agreement
of all parties or their respective successors in interest, (ii) with respect to
any Holder, the date on which all Company Common Stock held by such Holder have
ceased to be Registrable Securities, (iii) with respect to the Company, the date
on which all Company Common Stock has ceased to be Registrable Securities and
(iv) the dissolution, liquidation or winding up of the Company.
 
ARTICLE 5 MISCELLANEOUS
 
5.1 Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Second Lien Financing Agreement.
 
5.2 Authority. Each of the parties hereto represents to the other that (i) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action and no such further
action is required, (iii) it has duly and validly executed and delivered this
Agreement and (iv) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.
  
5.3 Jurisdiction and Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Warrants
shall be determined in accordance with the internal laws of the State of New
York without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than those of the State of New
York. Any legal suit, action or proceeding arising out of or based upon this
Agreement, the Warrants or the transactions contemplated hereby may be
instituted in the federal courts of the United States of America or the courts
of the State of New York in each case located in the city of New York City and
County of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding. The parties
hereto irrevocably and unconditionally waive any objection to the laying of
venue of any suit, action or any proceeding in such courts and irrevocably waive
and agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


5.4 Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a


18



--------------------------------------------------------------------------------




breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate or that there is no irreparable harm and not to require
the posting of a bond or other security.
 
5.5 Successors and Assigns. The rights of a Holder may only be assigned in
accordance with Section 2.8 to a Permitted Transferee. A Permitted Transferee to
whom rights are transferred pursuant to Section 2.8 may not again transfer those
rights to any other Permitted Transferee, other than as provided in Section 2.8.
Except as otherwise expressly provided herein, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and any and all successors
to the Company and each Holder and their respective assigns.
 
5.6 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement; provided, however, the parties hereto hereby
acknowledge that the Persons set forth in Section 2.3(b) are express third-party
beneficiaries in accordance with Section 2.3(b).
 
5.7 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
5.8 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.
  
5.9 Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in a writing signed by the party against whom the existence of
such waiver is asserted. Unless otherwise expressly provided in this Agreement,
no delay or omission on the part of any party in exercising any right or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right or privilege under this Agreement
operate as a waiver of any other right or privilege under this Agreement nor
shall any single or partial exercise of any right or privilege preclude any
other or further exercise thereof or the exercise of any other right or
privilege under this Agreement. No failure by either party to take any action or
assert any right or privilege hereunder shall be deemed to be a waiver of such
right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted.
 
5.10 Entire Agreement. This Agreement, together with the Warrants, the Second
Lien Agreement and any related exhibits and schedules thereto, constitutes the
sole and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.
 


19



--------------------------------------------------------------------------------




5.11 Amendment. This Agreement may not be amended or modified in any respect
except by a written agreement signed by the Company and the Holders of a
majority of the then-outstanding Registrable Securities.
 
5.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when each party hereto shall have received counterparts hereof signed
by each of the other parties hereto. If any signature is delivered by facsimile
transmission or by PDF, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf the signature is executed)
with the same force and effect as if such facsimile or PDF signature were an
original thereof.
 
5.13 Further Assurances. Each of the parties to this Agreement shall, and shall
cause their Affiliates to, execute and deliver such additional documents,
instruments, conveyances and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and to give effect to the
transactions contemplated hereby.
  
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 


20



--------------------------------------------------------------------------------


[Execution Version]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
    
GLOBALSTAR, INC.


By:_/s/Rebecca Clary _________________
Name: Rebecca Clary ________________
Title: VP and Chief Financial Officer ____
 






























